Exhibit 10.32
Termination, Settlement and Release Agreement
     This Termination, Settlement and Release Agreement (this “Agreement”) is
entered into this 9th day of March, 2009, by and among FX Luxury, LLC (formerly
known as FX Luxury Realty LLC), a Delaware limited liability company (“FX
Luxury”), FX Real Estate and Entertainment Inc., a Delaware corporation (“FXREE”
and, together with FX Luxury, the “FX Luxury Parties”), Elvis Presley
Enterprises, Inc., a Tennessee corporation (“EPE”) and Muhammad Ali Enterprises
LLC, a California limited liability company (“MAE” and, together with EPE, the
“Licensor Parties”). The FX Luxury Parties, EPE and MAE are each referred to
herein as a “Party” and, collectively, as the “Parties.”
Recitals
     WHEREAS, FX Luxury and EPE are parties to a License Agreement, effective as
of June 1, 2007, as amended as effective as of November 16, 2007 (the “EPE
License Agreement”), and FX Luxury and MAE are parties to a License Agreement,
effective as of June 1, 2007, as amended effective as of November 16, 2007 (the
“MAE License Agreement” and, together with the EPE License Agreement, the
“License Agreements”); and
     WHEREAS, pursuant to (i) Section 7.08 of the EPE License Agreement, FX
Luxury was required, among other things, to pay EPE a guaranteed minimum royalty
for the calendar year ending December 31, 2008, of $9,000,000 by January 30,
2009 (the “EPE Royalty Payment”), and additional guaranteed minimum royalty
payments each calendar year thereafter for the term of the EPE License Agreement
and (ii) Section 6.07 of the MAE License Agreement, FX Luxury was required,
among other things, to pay MAE a guaranteed minimum royalty for the calendar
year ending December 31, 2008, of $1,000,000 by January 30, 2009 (the “MAE
Royalty Payment”), and additional guaranteed minimum royalty payments each
calendar year thereafter for the term of the MAE License Agreement; and
     WHEREAS, FX Luxury has not made either the EPE Royalty payment or the MAE
Royalty Payment; and
     WHEREAS, pursuant to (i) Section 23.02 of the EPE License Agreement, EPE
has the right to terminate the EPE License Agreement upon written notice to FX
Luxury if, among other things, FX Luxury shall fail to make any payment due
thereunder and if such default shall continue for a period of thirty
(30) business days after receipt of written notice of such default by EPE and
(ii) Section 21.02 of the MAE License Agreement, MAE has the right to terminate
the MAE License Agreement upon written notice to FX Luxury if, among other
things, FX Luxury shall fail to make any payment due thereunder and if such
default shall continue for a period of thirty (30) business days after receipt
of written notice of such default by MAE; and
     WHEREAS, FX Luxury received written notice of its failure to make the EPE
Royalty Payment and the MAE Royalty Payment on January 31, 2009; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Parties now desire to terminate the License Agreements and
resolve and settle all matters related to the License Agreements;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and subject to the terms and conditions hereof, and for good and
adequate consideration, the sufficiency of which is hereby acknowledged, the
Parties hereto, intending legally to be bound, agree as follows:
Statement of Agreement
     1. Termination of License Agreements: The License Agreements are each
hereby terminated as of the date hereof (the “Effective Date”), with such
terminations governed by Article 24 of the EPE License Agreement and Article 22
of the MAE License Agreement, respectively, and such Articles are expressly
incorporated by reference herein, notwithstanding the termination of the License
Agreements.
     2. Covered Proceeds: In exchange for the termination of the License
Agreements and the other terms contained herein, the FX Luxury Parties, jointly
and severally, agree to pay to EPE and MAE 10% of any Covered Proceeds
attributable to their direct or indirect beneficial ownership of a Covered Party
that flows through to a Covered Party, without duplication, up to a cumulative
maximum of $10,000,000. “Covered Proceeds” shall be defined as net distributable
proceeds and fees generated from the Covered Property to the extent received by
a Covered Party (and permitted to be distributed pursuant to the terms of any
unaffiliated third party loan agreement) from (i) a sale of Covered Property or
a sale by a Covered Party of any interest in a direct or indirect subsidiary of
a Covered Party or (ii) operations or capital transactions related to a Covered
Party, in each case in excess of those expenses reasonably necessary or incurred
to provide services and/or operate or maintain the Covered Property, including
reasonable compensation for executives directly related to revenue generating
activities relating to the Covered Property and reasonable reserves. “Covered
Proceeds” shall exclude sums used for the repayment, reimbursement or
distribution of any loans or capital contributions or the payment of principal
or interest, in each case made after the Effective Date with respect to the
Covered Property. “Covered Party” shall be FX Luxury, FXREE, FX Luxury Las Vegas
Parent, LLC, FX Luxury Las Vegas I, LLC and FX Luxury Las Vegas II, LLC and any
subsidiary of, or successor to, the foregoing entities which have an interest in
the Covered Property and in which any of the foregoing has a direct or indirect
equity interest. The “Covered Property” shall be all or any portion of the 17.72
acres currently owned by FX Luxury Las Vegas I, LLC and FX Luxury Las Vegas II,
LLC.
     3. Early Buyout Period: At any time during the Early Buyout Period, each
Covered Party shall have the right to buy out EPE’s and MAE’s participation
right contained in Section 2 above (the “Early Buyout Right”). In the event the
Early Buyout Right is exercised, the FX Luxury Parties shall pay to MAE and EPE
at the time of such exercise: (a) $3.3 million, plus interest (the “Early
Termination Minimum”), which amount shall not be paid from Covered Proceeds,
plus (b) 10% of the Covered Proceeds received through the Early Buyout Period
and not previously paid, but in no event more than $10 million for the sum of
both. The “Early Buyout Period” shall be the period commencing on the Effective
Date and terminating at the earlier of (i) the date of satisfaction of the Early
Termination Minimum and (ii) five years and one month from the Effective Date;
provided that if any sale transaction of the Covered Property occurs within six
months of the last day of the Early Buyout Period, then 10% of the Covered
Proceeds derived from such sale transaction shall also be paid to EPE and MAE
(but in no event

2



--------------------------------------------------------------------------------



 



shall the proceeds under (a) and (b) above, plus these proceeds, exceed
$10 million). Interest shall be computed on the Early Termination Minimum at 7%
per annum, compounded annually, only from the third anniversary of the Effective
Date until the date of satisfaction of the Early Termination Minimum if the
Early Buyout Right is exercised.
     4. Payment Terms: All amounts paid to EPE and MAE pursuant to this
Agreement shall be paid 90% to EPE and 10% to MAE. FX Luxury shall pay any
amounts due hereunder within two business days of the receipt of any Covered
Proceeds by a Covered Party. Any past due amount by FX Luxury pursuant to this
Agreement shall bear interest at a rate of 7% per annum, compounded annually,
from the due date until the date of payment. All payments and any applicable
interest thereon shall be made payable to EPE and MAE, either by check or
utilizing electronic bank transfer paid, on behalf of FX Luxury, to:
in the case of EPE:
Elvis Presley Enterprises, Inc.
P.O. Box 2082
Memphis, TN 38101-2082
and
in the case of MAE:
Muhammad Ali Enterprises LLC
8105 Kephart Lane
Berrien Springs, Michigan 49103
Attention: Licensing Department
     5. Release to Licensor Parties: The FX Luxury Parties, each hereby release
the Licensor Parties, their respective successors, assigns, officers, directors,
trustees, fiduciaries, beneficiaries, employees, agents, representatives,
shareholders, partners and members in their capacity as such (collectively, the
“Licensor Parties Releasees”) from any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses,
judgments, extents, executions, claims, and demands whatsoever in law, admiralty
or equity, of every nature and description, known or unknown, including but not
limited to damages of every kind and nature, punitive damages, interest, costs
and attorney fees, which each of them ever had or now have as against the
Licensor Parties Releasees with respect to or arising out of the License
Agreements, from the beginning of the world to the date of this release (“FX
Luxury Claims”); provided that nothing herein shall release any Party’s rights
or obligations under this Agreement, all of which shall survive this Agreement.
     6. Release to FX Luxury Parties: The Licensor Parties, each hereby release
the FX Luxury Parties, their respective successors, assigns, officers,
directors, fiduciaries, beneficiaries, employees, agents, representatives,
shareholders, partners and members in their capacity as such (collectively, the
“FX Luxury Releasees”) from any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses,
judgments, extents, executions, claims, and demands whatsoever in law, admiralty
or equity, of every nature and

3



--------------------------------------------------------------------------------



 



description, known or unknown, including but not limited to damages of every
kind and nature, punitive damages, interest, costs and attorney fees, which each
of them ever had or now have as against the FX Luxury Releasees with respect to
or arising out of the License Agreements, from the beginning of the world to the
date of this release (“Licensor Parties Claims” and together with the FX Luxury
Claims, the “Claims”); provided that nothing herein shall release any Party’s
rights or obligations under this Agreement, all of which shall survive this
Agreement.
     7. Additional Facts: The Parties each acknowledge that any of them may
hereafter discover facts different from, or in addition to, those which any of
them now knows or believes to be true with respect to the Claims released in and
by this Agreement, and the Parties each agree that this Agreement and the
releases contained herein shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.
     8. Waiver of Unknown Claims: The FX Luxury Parties and the Licensor Parties
expressly waive any and all provisions, rights and benefits conferred by any law
of the United States or of any state or territory of the United States, or
principle of common law, that is similar, comparable or equivalent to
Section 1542 of the California Civil Code, which provides: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which, if known by him, must
have materially affected his settlement with his debtor”.
     9. Authority: Each of the signatories represent and warrant that they have
the authority to enter this Agreement and all the releases, representations,
warranties and covenants contained in this Agreement, on behalf of each and
every Party on whose behalf such person signs this Agreement.
     10. Representation and Warranties: The Parties warrant and represent that
(a) each of them has reviewed the Agreement independently, has had the
opportunity to consult counsel, is fully informed of the terms and effect of
this Agreement, and has not relied in any way on any inducement, representation,
or advice of any other Party in deciding to enter this Agreement; (b) each of
them has not assigned, encumbered, or in any manner transferred all or any
portion of the Claims released in and covered by this Agreement; and (c) no
other person, party, or corporation has any right, title, or interest in any of
the Claims released in and covered by this Agreement.
     11. No Admissions: This Agreement and the terms of the settlement embodied
in this Agreement represent a compromise of disputed Claims, and the
negotiations, discussions and communications in connection with or leading up to
and including this Agreement (the “Communications”) are agreed to be within the
protection of the Federal Rule of Evidence 408 and corresponding state statutes
and shall not be construed as admissions or concessions by the Parties, or any
of them, either as to any liability or wrongdoing or as to the merits of any
claim or defense. Neither the existence of this Agreement nor any of its
provisions shall be offered into evidence by any Party hereto or its agents in
any action, arbitration or proceeding as admissions or concessions of liability
or wrongdoing of any nature on the part of another Party hereto, or as
admissions or concessions concerning the merits of any claim or defense,
provided that nothing precludes the offering into evidence of this Agreement for
the purpose of enforcing its terms or relying on the releases contained herein
as a defense to any Claims.

4



--------------------------------------------------------------------------------



 



     12. Miscellaneous:
          (a) The terms of this Agreement shall be binding upon the successors
or permitted assigns of the Parties hereto and thereto, as the case may be. No
transfer or assignment of any rights or obligations hereunder shall be permitted
without the consent of the Parties hereto. Any transfer or assignment in
violation of the preceding sentence shall be null and void.
          (b) Each of the Parties acknowledges and agrees that no failure or
delay in exercising any right, power or privilege hereunder will operate as a
waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege hereunder.
          (c) Unless otherwise provided in this Agreement, the rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which the Parties may otherwise have at law or equity.
          (d) This Agreement shall inure to the benefit of the Parties hereto
and nothing in this Agreement, express or implied, is intended to confer upon
any person other than the Parties hereto any rights or remedies under or by
reason of this Agreement or to confer upon any person any rights or remedies
against any person other than the Parties hereto under or by reason of this
Agreement.
          (e) This Agreement may not be changed, modified or terminated, nor may
any provision hereof be waived, except by an agreement in writing executed by
the Party to be charged thereby. This Agreement constitutes the entire
understanding and agreement among the Parties hereto in connection with the
subject matter hereof and thereof, and any prior understandings or agreements,
oral or written, with respect to such matters, are merged within this Agreement.
          (f) All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “include,” “includes” and “including” shall be construed as
if followed by the phrase “without being limited to.” Words such as “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular Article, section or paragraph of
this Agreement, unless the context clearly indicates otherwise.
          (g) The headings of Articles, sections and paragraphs in this
Agreement are provided for convenience only and will not affect the construction
or interpretation of this Agreement.
          (h) Any capitalized terms used but not defined herein shall have the
meaning assigned to them in the License Agreements.
          (i) The Parties acknowledge and agree that they have been represented
by counsel during the negotiation and execution of this Agreement.

5



--------------------------------------------------------------------------------



 



          (j) The Parties hereto shall be deemed to have all prepared this
Agreement and it shall not be construed in favor of any Party based upon rules
of construction.
          (k) This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original and all of which, taken together will
constitute one and the same agreement..
          (l) This Agreement shall be governed by New York law, without regard
to its conflict of laws provisions; provided, however that any dispute arising
under the underlying License Agreements shall be governed by the laws of the
jurisdiction named therein. By its execution and delivery of this Agreement,
each Party irrevocably and unconditionally agrees that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, shall be brought in any Federal
or State court in the Borough of Manhattan, the City of New York, for that
purpose only and by execution and delivery of this Agreement each Party hereby
irrevocably accepts and submits itself to the nonexclusive jurisdiction of each
such court, generally and unconditionally, with respect to any such action, suit
or proceeding. Each Party irrevocably consents to service of process by mail at
the address listed in Section 12(m) below. Each Party agrees that its submission
to jurisdiction and consent to service of process by mail is made for the
express benefit of each of the other Parties to this Agreement.
          (m) All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by facsimile or registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the following addresses (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 12(m)):
If to the FX Luxury Parties:
FX Luxury, LLC
650 Madison Avenue
New York, New York 10022
If to the Licensor Parties:
Elvis Presley Enterprises, Inc.
3734 Elvis Presley Boulevard
Memphis, Tennessee 38116
Attention: Jack Soden
and
Muhammad Ali Enterprises LLC

8105 Kephart Lane
Berrien Springs, Michigan 49103
Attention: Ronald DiNicola

6



--------------------------------------------------------------------------------



 



with a copy to
CKX, Inc.
650 Madison Avenue
New York, New York 10022
Attention: Legal Counsel
          (n) In the event that (i) any of the FX Luxury Parties willfully
breach any material obligation hereunder or (ii) this Agreement is held to be
invalid or unenforceable by any court or governmental or regulatory authority
having jurisdiction over the subject matter hereof or (iii) this Agreement is
rejected in any bankruptcy proceeding, then in the case of either (i), (ii) or
(iii), Sections 2, 3, 4, 5, 6, 7 and 8 of this Agreement shall automatically
terminate and be of no force or effect, in each case as though they were not
contained in this Agreement, and each of the parties shall be entitled to pursue
all remedies at law or in equity resulting from FX Luxury’s failure to make the
payments due under the License Agreements or otherwise and the resulting
termination of the License Agreements as a result of such failure.

7



--------------------------------------------------------------------------------



 



[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed the above and foregoing
Agreement upon the day and year as written above.

            FX LUXURY, LLC
      By:   FX Real Estate and Entertainment Inc.,
Managing Member

    By:   /s/ Mitchell J. Nelson       Name:   Mitchell J. Nelson       Title:  
Executive Vice President    

            FX REAL ESTATE AND ENTERTAINMENT INC.
      By:   /s/ Mitchell J. Nelson       Name:   Mitchell J. Nelson      
Title:   Executive Vice President    

            ELVIS PRESLEY ENTERPRISES, INC.
      By:   /s/ Thomas P. Benson       Name:   Thomas P. Benson       Title:  
Executive Vice President and Treasurer    

            MUHAMMAD ALI ENTERPRISES LLC
      By:   CKX G.O.A.T. Holding Corp., its
Managing Member

    By:   /s/ Thomas P. Benson       Name:   Thomas P. Benson       Title:  
Executive Vice President and Treasurer    

9